              8:19-cv-00443 Doc # 1 Filed: 10/10/19 Page 1 of 5 - Page ID # 1



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                                        8:19CV
        vs.

CAROLE RENE ANDERSON,
REICHMUTH FUNERAL HOMES, INC.,

                        Defendants.

                                           COMPLAINT

        Comes now the Plaintiff by Joseph P. Kelly, United States Attorney for the District of

Nebraska and Robert L. Homan, Assistant United States Attorney for this District, and for its cause

of action alleges:

        (1)      This is a civil action brought by the United States of America under the provisions

of 28 U.S.C. § 1345.

        (2)      Service may be made in the following manner:

                 (a)    Defendant, Carole Rene Anderson, (Borrower), may be served by

delivering a copy of the Summons and Complaint to her in Saunders County, Nebraska, within the

jurisdiction of this court.

                 (b)    Defendant, Reichmuth Funeral Homes, Inc., may be served by delivering a

copy of the Summons and Complaint to its Registered Agent, Jon Reichmuth, at 222 S. Mayne,

Valley, NE 68064 in Douglas County, Nebraska, within the jurisdiction of this court.

        (3)      On or about April 20, 1992, the Defendant, Carole Rene Anderson, executed and

delivered to the Plaintiff, United States of America, acting through the Farmers Home

Administration, now the Rural Housing Service, an agency of the United States Department of



                                                  1
             8:19-cv-00443 Doc # 1 Filed: 10/10/19 Page 2 of 5 - Page ID # 2



Agriculture, a Promissory Note whereby she promised to pay to Plaintiff the sum of $41,000.00,

with interest thereon at 8.25 percent per annum. As consideration of the Note, Plaintiff made a

Rural Housing loan to the Defendant pursuant to the provisions of Title V of the Housing Act of

1949 (42 U.S.C. § 1471 et seq.). A true and correct copy of the Note is attached as Exhibit A.

       (4)      At the same time and place and as part of the same transaction, to secure the

payment of the Note, the Defendant, Carole Rene Anderson, executed and delivered to the Plaintiff

a purchase-money security interest in the form of a Real Estate Mortgage upon certain real estate

in Saunders County, Nebraska, within the jurisdiction of this court, to-wit:

       Lot 22, Block 2, Timbercrest Phase II, a subdivision as surveyed, platted and
       recorded in Saunders County, Nebraska.

       This Mortgage was recorded in the Office of the Recorder of Deeds of Saunders County,

Nebraska, on April 21, 1992 in Book 148, at Page 368. A true and correct copy of the Mortgage

is attached as Exhibit B.

       (5)      Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the

implementing regulations, 7 C.F.R. § 3550.162, the Real Estate Mortgage also secured the

recapture of interest credit or subsidy granted to the Defendant, Carole Rene Anderson. The total

amount of interest credit or subsidy subject to recapture is $7,781.28.

       (6)      On October 16, 2000 (effective date September 20, 2000), Defendant, Carole Rene

Anderson, signed a Reamortization Agreement, wherein the reamortized amount (unpaid principal

plus interest) became the principal debt of $39,685.92, with interest at 8.250 percent per annum.

A true and correct copy of the Reamortization Agreement is attached as Exhibit C.

       (7)      The Plaintiff is the owner and holder of the Promissory Note, Real Estate Mortgage,

and Reamortization Agreement, attached as Exhibits A – C.




                                                 2
              8:19-cv-00443 Doc # 1 Filed: 10/10/19 Page 3 of 5 - Page ID # 3



        (8)      The Defendant, Carole Rene Anderson, failed to pay to Plaintiff installments of

principal and interest when due in violation of the provisions of the Note and Mortgage. The

Plaintiff has accelerated the indebtedness and made demand for payment in full. No voluntary

payment has been directly received from the borrower.

        (9)      The Plaintiff claims it is owed, pursuant to the provisions of the Promissory Note

and Real Estate Mortgage, a balance of $51,298.60, which includes $35,506.48in principal (which

includes $23,917.21 in unpaid principal, $10,509.50 in advances, $50.32 in late charges, $1,029.45

in escrow, and any other recoverable costs); and $8,020.84 in interest (including $6,822.23 on

principal and $1,188.61 on advances), as of October 4, 2019, plus interest accruing thereafter at

the daily rate of $7.7813 (including $5.4059 on principal and $2.3754 on advances); and $7,781.28

in interest credit or subsidy subject to recapture.

        (10)     No other action has been brought for the recovery of the balance due.

        (11)     The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq.

        (12)     The Defendant, Reichmuth Funeral Homes, Inc., may claim an interest pursuant to

a judgment filed in the District Court of Saunders County, Nebraska in Docket No.

D06CI170000030 on March 4, 2017.

        (13)     The interests of all the Defendants are junior and inferior to the interests of the

Plaintiff.

        (14)     None of the Defendants have a right to redemption after foreclosure sale herein.

        WHEREFORE, the Plaintiff demands judgment against the mortgaged property in the

amount of $51,298.60, which includes $35,506.48in principal (which includes $23,917.21 in

unpaid principal, $10,509.50 in advances, $50.32 in late charges, $1,029.45 in escrow, and any



                                                      3
             8:19-cv-00443 Doc # 1 Filed: 10/10/19 Page 4 of 5 - Page ID # 4



other recoverable costs); and $8,020.84 in interest (including $6,822.23 on principal and $1,188.61

on advances), as of October 4, 2019, plus interest accruing thereafter at the daily rate of $7.7813

(including $5.4059 on principal and $2.3754 on advances); and $7,781.28 interest credit or subsidy

subject to recapture.

       The Plaintiff further demands that its Mortgage be declared a first and paramount lien on

the real estate described therein and that such advances as the Plaintiff may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding to be allowed as a first and prior lien

on the security.

       The Plaintiff further demands that all legal right, title and interest which said Defendants

have in the real estate be sold at public sale, without redemption, in accordance with 28 U.S.C. §§

2001-2003, inclusive, and that the sale be subject to any unpaid real estate taxes or special

assessments, and that the sale proceeds be applied in the following order:

       (1)      Filing fees allowed pursuant to 28 U.S.C. § 2412(a)(2);

       (2)      The costs of the sale and of this action;

       (3)      The interest accruing on the Plaintiff’s judgment against the mortgaged property;

       (4)      The Plaintiff’s judgment against the mortgaged property;

       (5)      Plaintiff’s judgment for interest credit or subsidy subject to recapture.

       (6)      The balance, if any, be brought into this Court to await its further order.

       The Plaintiff further demands that all right, title and interest in and to the real estate of the

Defendant, Carole Rene Anderson, and of all persons claiming by, through or under her to be

decreed to be junior and inferior to the Plaintiff’s Mortgage and be absolutely barred and

foreclosed.



                                                  4
           8:19-cv-00443 Doc # 1 Filed: 10/10/19 Page 5 of 5 - Page ID # 5



       If the purchaser of the real estate be denied possession, the Plaintiff prays that upon the

filing of a proper Praecipe, this Court issue a Writ of Assistance and without further order of this

Court place the purchaser of the real estate in peaceable possession.

                                              UNITED STATES OF AMERICA,
                                              Plaintiff

                                              JOSEPH P. KELLY
                                              United States Attorney for the
                                              District of Nebraska


                                      By:     /s/ Robert L. Homan
                                              ROBERT L. HOMAN, #18580
                                              Assistant United States Attorney
                                              1620 Dodge Street, Suite 1400
                                              Omaha, NE 68102-1506
                                              Tel: 402-661-3700
                                              Fax: 402-661-3086
                                              E-mail: robert.homan@usdoj.gov

Of Counsel:
Office of General Counsel
U.S. Department of Agriculture, Rural Development
Beacon Facility – Mail Stop 1401
P.O. Box 419205
Kansas City, MO 64141-6205
Tel: (816) 823-4646
Fax: (816) 823-4688

                               REQUEST FOR PLACE OF TRIAL

        The United States hereby requests that trial of the above-entitled matter be held in the
City of Omaha, Nebraska.


                                              /s/ Robert L. Homan
                                              ROBERT L. HOMAN




                                                 5
8:19-cv-00443 Doc # 1-1 Filed: 10/10/19 Page 1 of 3 - Page ID # 6




                                                  EXHIBIT
                                                    A
8:19-cv-00443 Doc # 1-1 Filed: 10/10/19 Page 2 of 3 - Page ID # 7
8:19-cv-00443 Doc # 1-1 Filed: 10/10/19 Page 3 of 3 - Page ID # 8
8:19-cv-00443 Doc # 1-2 Filed: 10/10/19 Page 1 of 8 - Page ID # 9




                                                                    EXHIBIT
                                                                      B
8:19-cv-00443 Doc # 1-2 Filed: 10/10/19 Page 2 of 8 - Page ID # 10
8:19-cv-00443 Doc # 1-2 Filed: 10/10/19 Page 3 of 8 - Page ID # 11
8:19-cv-00443 Doc # 1-2 Filed: 10/10/19 Page 4 of 8 - Page ID # 12
8:19-cv-00443 Doc # 1-2 Filed: 10/10/19 Page 5 of 8 - Page ID # 13
8:19-cv-00443 Doc # 1-2 Filed: 10/10/19 Page 6 of 8 - Page ID # 14
8:19-cv-00443 Doc # 1-2 Filed: 10/10/19 Page 7 of 8 - Page ID # 15
8:19-cv-00443 Doc # 1-2 Filed: 10/10/19 Page 8 of 8 - Page ID # 16
8:19-cv-00443 Doc # 1-3 Filed: 10/10/19 Page 1 of 2 - Page ID # 17




                                                             EXHIBIT
                                                                C
8:19-cv-00443 Doc # 1-3 Filed: 10/10/19 Page 2 of 2 - Page ID # 18
